              Case 6:21-cv-00705-ADA Document 11 Filed 08/26/21 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

   KAJEET, INC.,
                                                        Case No.: 6 :21-cv-705
                 Plaintiff,

         v.                                             JURY TRIAL DEMANDED

   LUMEN TECHNOLOGIES, INC.,

                 Defendant.

UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO MOVE, ANSWER OR
      OTHERWISE RESPOND TO PLAINTIFF’S ORIGINAL COMPLAINT

       Defendant Lumen Technologies, Inc. (“Lumen”) files this Unopposed Motion for

Extension of Time to Move, Answer or Otherwise Respond to Plaintiff’s Original Complaint filed

on July 7, 2021 (ECF No. 1). Lumen was served with the Original Complaint on July 9, 2021. On

July 27, 2021, the Parties agreed to a thirty (30) day extension. The current deadline for Lumen to

answer the Complaint is August 30, 2021. The Parties have met and conferred and agreed to an

additional (15) day extension, making the new answer deadline September 14, 2021.

       Lumen respectfully requests the Court grant this unopposed second motion and extend the

deadline to move, answer or otherwise respond to the Original Complaint up to and through

September 14, 2021.




                                                 1
           Case 6:21-cv-00705-ADA Document 11 Filed 08/26/21 Page 2 of 2


Dated: August 26, 2021

                                                   /s/ Kevin E. Cadwell
                                                   Kevin E. Cadwell
                                                   Texas Bar No. 24036304
                                                   kcadwell@cadwellclontsreeder.com
                                                   David R. Clonts
                                                   Texas Bar No. 04403700
                                                   dclonts@cadwellclontsreeder.com
                                                   Lisa M. Thomas
                                                   Texas Bar No. 24079455
                                                   lthomas@cadwellclontsreeder.com
                                                   CADWELL CLONTS &REEDER LLP
                                                   One Riverway, Suite 1700
                                                   Houston, TX 77056
                                                   Office: (713) 360-1560
                                                   Fax: (940) 233-8587
                                                   Attorneys for Defendant




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and copy of the above and foregoing document

has been served on this the 26th day of August, 2021 to all counsel of record who are deemed to

have consented to electronic service via the Court’s CM/ECF system per local Rule CV-5(b)(1).



                                                    /s/ Kevin E. Cadwell
                                                   Kevin E. Cadwell




                                               2
